Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 12/09/2022. The Examiner acknowledges amended claims 1-20. No claims have been cancelled or added. Claims 1-20 are pending and claims 1-20 are allowed.  Claims 1, 8, and 15 is/are independent. 

Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 12/09/2022 have been fully considered and are persuasive. The rejection to the claims 1-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Barton et al. U.S. Publication 20140032691 (hereinafter “Barton”), in view of Satish et al. U.S. Patent No. 8239915 (hereinafter “Satish”), further in view of Basmov et al. U.S. Publication 20110088025 (hereinafter “Basmov”), further in view of Thomas et al. U.S. Publication 20100242088 (hereinafter “Thomas”),  Lowrey et al. U.S. 

evaluate a user supplied script to determine that an application is installed on the computing device as an unmanaged application independent of a management service by detecting a presence of a filename in a specific folder in a specific filepath and the presence of a specific registry key specified by the user supplied script; 
in an instance in which it is determined that the application is installed on the computing device as the unmanaged application, send a request to the management service for at least one policy applicable to the application;

Rather, Barton discloses an agent installed on the mobile device that can detect installation of new managed applications, and request a management policy for the new managed application to control the behavior of the new application [Barton para. 87, 114, 116, 123-124, 224, 243, 268]. 
However, Barton does not disclose at least the features of claim 1 quoted above.  
To this, Satish adds identifying new applications installed as unmanaged and requesting policies [Satish, 14:60-15:3, 14:28-35, 14:48-14:57]. Basmov adds a host may determine whether a version of software conforms to policy requirements [Basmov, para. 23, 38, 41]. Thomas adds determining that a software configuration is not in compliance with a policy and modifying the software configuration to comply [Thomas, para. 36]. Lowrey adds retrieving registry key data from the system registry for all registry keys defined in an initialization file [Lowrey, para. 56, 163, 182]. Jenkov adds a user script that can determine if a file exists in a file path [Jenkov, page 3]. Keith adds an agent installed on a computing system monitoring for new 
However, the combination of Barton, Satish, Basmov, Thomas, Lowrey, Jenkov, Keith, Kamen, and Salehpour does not teach at least the features of claim 1 quoted above.  
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
.


	
	
	
	
	


Dependent claims 1-7, 9-14, and 16-20 are allowed in view of their respective dependence from independent claim(s) 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494